

Exhibit 10.3.2


Stock Unit Grant


Sun Healthcare Group, Inc.
2004 Equity Incentive Plan




Name of Grantee:
[______]
   
Number of Stock Units:
[______]
   
Date of Grant:
[______]
Vesting:
The units shall become vested as follows if you are employed by Sun Healthcare
Group, Inc. or its subsidiaries on the applicable vesting date:  (i) 25% of the
units shall vest on each of the following anniversaries of the Date of Grant: 13
months, 24 months, 36 months, and 48 months, subject in each case to the Terms;
and (ii) the units shall become vested in full upon the date of your death or
Disability (as defined in the Plan) or a Change in Control (as defined in the
Plan).

 
By signing your name below, you accept this stock unit award and acknowledge and
agree that the units are granted under and governed by the terms and conditions
(collectively, the “Terms”) of the Sun Healthcare Group, Inc. 2004 Equity
Incentive Plan (the “Plan”) and the Stock Unit Agreement, both of which are
hereby made a part of this document.


“GRANTEE”
 
 
_________________________________
Signature
 
 
SUN HEALTHCARE GROUP, INC.,
a Delaware corporation
 
_________________________________
By:  Richard Matros
Its:  Chief Executive Officer




 

--------------------------------------------------------------------------------

 

Stock Unit Agreement




Sun Healthcare Group, Inc.
2004 Equity Incentive Plan


 
1. Stock Units.  As used herein, a “Stock Unit” is a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent in value
to one outstanding share of Common Stock of the Corporation.  The Stock Units
shall be used solely as a device for the determination of any payment to
eventually be made to the Grantee if and when such Stock Units vest pursuant to
Section 2.
 
The Stock Units create no fiduciary duty to the Grantee and shall create only a
contractual obligation on the part of the Corporation to make payments, subject
to vesting and the other terms and conditions hereof, as provided in Sections 4
and 6 below.  The Stock Units shall not be treated as property or as a trust
fund of any kind.  No assets have been secured or set aside by the Corporation
with respect to the Award and, if amounts become payable to the Grantee pursuant
to this Award Agreement, the Grantee’s rights with respect to such amounts shall
be no greater than the rights of any general unsecured creditor of the
Corporation.
 
2. Vesting.  As set forth on the cover page of this Award Agreement, the Award
shall vest in percentage installments, subject to earlier termination or
acceleration and subject to adjustment as provided herein and in the Plan.
 
3. Continuance of Employment.  The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement.  Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Grantee to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 7 below or under the Plan.
 
Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any Subsidiary, affects the
Grantee’s status as an employee at will who is subject to termination without
cause, confers upon the Grantee any right to remain employed by or in service to
the Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment or
services, or affects the right of the Corporation or any Subsidiary to increase
or decrease the Grantee’s other compensation or benefits.  Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Grantee under any written employment agreement with the
Corporation.
 
4. Dividend and Voting Rights.
 
(a)           Limitations on Rights Associated with Units.  The Grantee shall
have no rights as a stockholder of the Corporation, no dividend rights (except
as expressly provided in Section 4(b) hereof with respect to Dividend
Equivalents) and no voting rights with respect to the Stock Units or any shares
of Common Stock issuable in respect of such Stock Units, until shares of Common
Stock are actually issued to and held of record by the Grantee.  No adjustments
will be
2

--------------------------------------------------------------------------------


made for dividends or other rights of a holder for which the record date is
prior to the date of issuance of the stock certificate evidencing the shares.
 
(b)           Dividend Equivalent Distributions.  No later than sixty (60) days
following each date that the Corporation pays an ordinary cash dividend on its
outstanding Common Stock (if any ordinary cash dividends are paid), for which
the related record date occurs after the Award Date and prior to the fourth
anniversary of the Award Date, the Corporation shall make a cash payment to the
Participant equal to, subject to the tax withholding provisions of Section 9
hereof and Section 17 of the Plan, the amount of the ordinary cash dividend paid
by the Corporation on a single share of Common Stock multiplied by the number of
Stock Units subject to this Award Agreement outstanding and unpaid as of such
record date (“Dividend Equivalents”).
 
5. Restrictions on Transfer.  Prior to the time the Stock Units are vested and
paid, neither the Stock Units comprising the Award nor any interest therein or
amount payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily, other than by will or the laws of descent and distribution.
 
6. Timing and Manner of Payment of Stock Units.  Stock Units subject to this
Award Agreement shall be paid in an equivalent number of shares of Common Stock
promptly after the vesting of such Stock Units (and in all events not later than
the first March 15 following the year in which such Stock Units became vested)
in accordance with the terms hereof; provided, however, that the Committee may
provide for all or a portion of such vested Stock Units to be paid in
cash.  Such payment shall be subject to the tax withholding provisions of
Section 9 hereof and Section 17 of the Plan and subject to adjustment as
provided in Section 12 of the Plan and shall be in complete satisfaction of such
vested Stock Units.  The Grantee or any other person entitled under the Plan to
receive a payment of shares of Common Stock shall deliver to the Corporation any
representations or other documents or assurances required pursuant to Section 18
of the Plan.
 
Notwithstanding the foregoing paragraph, the Grantee may elect (a “Distribution
Election”) on the Award Date or at such other time as may be provided by the
Committee (and in all cases at a time that complies with the initial deferral
election requirements of Section 409A of the Code) and in accordance with rules
prescribed the Committee, not to receive payment upon the vesting of such Stock
Unit and instead have the Corporation continue to maintain such Stock Unit on
its books of account.  Distribution Elections may only be made by delivering a
written election to the Corporation on a deferral election form provided by the
Corporation. Subject to approval by the Committee, the distribution of such
deferred Stock Units shall be payable as elected by the Grantee on the deferral
election form.  
 
7. Effect of Termination of Employment or Services.  The Grantee’s Stock Units
shall be forfeited to the extent such units have not become vested upon the
first date the Grantee is no longer employed by or providing services to the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of such employment or services, whether with or without cause,
voluntarily or involuntarily; provided, however, that if the Grantee’s
termination of employment or service is the result of the Grantee’s death or
Disability, any then-outstanding and otherwise unvested Stock Units subject to
this Award shall thereupon fully vest.  If the Grantee is employed by a
Subsidiary and that entity ceases to be a Subsidiary, such event shall be deemed
to be a termination of employment of the Grantee for purposes of this Award
Agreement, unless the Grantee otherwise continues to be employed by the
Corporation or another of its Subsidiaries following such event.  If the Grantee
is not an employee or director of the
3

--------------------------------------------------------------------------------


Corporation or a Subsidiary, the Committee shall be the sole judge for purposes
of this Award Agreement whether the Grantee continues to render services to the
Corporation or a Subsidiary and the date, if any, upon which such services shall
be deemed to have terminated.
 
8. Adjustments Upon Specified Events.  Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 12 of the Plan, the
Committee will make adjustments if appropriate in the number of Stock Units
contemplated hereby and the number and kind of securities that may be issued in
respect of the Award.
 
9. Tax Withholding.  The Corporation shall reasonably determine the amount of
any federal, state, local or other income, employment, or other taxes which the
Corporation or any of its affiliates may reasonably be obligated to withhold
with respect to the grant, vesting, or other event with respect to the Stock
Units.  The Corporation may, in its sole discretion, withhold a sufficient
number of shares of Common Stock in connection with the vesting of the Stock
Units at the then Fair Market Value of the Common Stock (determined either as of
the date of such withholding or as of the immediately preceding trading day, as
determined by the Corporation in its discretion) to satisfy the amount of any
such withholding obligations that arise with respect to the vesting of such
Stock Units.  The Corporation may take such action(s) without notice to the
Grantee and shall remit to the Grantee the balance of any proceeds from
withholding such shares in excess of the amount reasonably determined to be
necessary to satisfy such withholding obligations.  The Grantee shall have no
discretion as to the satisfaction of tax withholding obligations in such
manner.  If, however, any withholding event occurs with respect to the Stock
Units other than the vesting of such units, or if the Corporation for any reason
does not satisfy the withholding obligations with respect to the vesting of the
Stock Units as provided above in this Section 9, the Corporation shall be
entitled to require a cash payment by or on behalf of the Grantee and/or to
deduct from other compensation payable to the Grantee the amount of any such
withholding obligations.
 
10. Notices.  Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Corporation’s records, or at such other address as either party
may hereafter designate in writing to the other.  Any such notice shall be given
only when received, but if the Grantee is no longer an employee of the
Corporation or one of its Subsidiaries, shall be deemed to have been duly given
by the Corporation when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.
 
11. Plan.  The Award and all rights of the Grantee under this Award Agreement
are subject to, and the Grantee agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by this
reference.  In the event of a conflict or inconsistency between the terms and
conditions of this Award Agreement and of the Plan, the terms and conditions of
the Plan shall govern.  The Grantee agrees to be bound by the terms of the Plan
and of this Award Agreement.  The Grantee acknowledges reading and understanding
the Plan, the Prospectus for the Plan, and this Award Agreement.  Unless
otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Corporation’s
Board of Directors (the “Board”) or the Committee do not (and shall not be
deemed to) create any rights in the Grantee unless such rights are expressly set
forth herein or are otherwise in the sole discretion of the Board or the
Committee so conferred by appropriate action of the Board or the Committee under
the Plan after the date hereof.
4

--------------------------------------------------------------------------------


 
12. Entire Agreement.  This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Award Agreement may be amended pursuant to Section 22 of the
Plan.  Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
 
13. Counterparts.  This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
14. Section Headings.  The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
15. Governing Law.  This Award Agreement and the rights of the parties hereunder
with respect to the Award shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.
 
16. Construction.  It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code.  This
Agreement shall be construed and interpreted consistent with that intent.
 
5

--------------------------------------------------------------------------------
